Title: To James Madison from George Davis, 2 March 1807
From: Davis, George
To: Madison, James



(No. 2)
Sir
Leghorn March 2. 1807.

I have this day received a letter from Commodore Campbell, an extract of which I have the honor to enclose you and shall hold myself in readiness to embark with Capt. Dent for Syracuse or Malta according to his orders.
The object of my visiting Syracuse is, I presume, to have an interview with the Ex-Bashaw and to make some arrangement respecting the Gun Boats mentioned in my letter to Commodore Campbell of the 20th. November.
Colo. Lear is at Tunis and I learn that our affairs with that Regency are amicably arranged.
The merchant vessel which was to have taken me to Tripoli is daily expected at this place.  With profound respect & consideration I have the honor to be, Sir, Your Mo. Obt. servt.

George Davis

